                IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION




 HARLAND SWEDE LARSON,
           Plaintiff,                                   ORDER ADOPTING REPORT &
                                                           RECOMMENDATION


                   vs.


 GRAND CANYON UNIVERSITY, et al.,                               Case No. 2:19cv463
                                                                 Judge Dee Benson
           Defendants.




       Before the court is the Report and Recommendation issued by United States Magistrate

Judge Dustin B. Pead on August 6, 2019, recommending that this action be dismissed without

prejudice.

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after receiving it. On August 8, 2019, Plaintiff filed

a “Motion for Reconsideration, Motion to Amend.”1 (Dkt. No. 10.) On August 9, 2019,


       1
         The court finds that Plaintiff’s “Motion for Reconsideration, Motion to Amend” is
simply a motion to amend. The motion fails to identify any grounds for reconsideration and
requests only permission to “amend[ ] the complaint to remedy the defects listed in the
recommendation to dismiss without prejudice.” (Dkt. 10 at 2.) Although Plaintiff does not
include a proposed amended complaint, he nevertheless identifies the claims he intends to pursue
if allowed to amend. (See id.)

                                                 1
Plaintiff filed an “Objection to Report and Recommendation.” (Dkt. No. 11.)

       The court has reviewed Plaintiff’s Objection to Report and Recommendation as well as

Plaintiff’s Motion to Amend and finds that both filings raise the same jurisdictional arguments.

Specifically, Plaintiff asserts: (1) that the state courts of Arizona do not have jurisdiction over

him and could not, therefore, enter rulings and judgments against him in the Arizona state court

action that Grand Canyon University filed against him; and (2) that this court, the federal district

court in Utah, does have jurisdiction over Plaintiff’s pro se lawsuit against Grand Canyon

University, the state courts of Arizona, and numerous others, and thus this court can provide the

remedy he seeks (a declaration or order from the United States District Court stating that “[t]he

orders of the [Maricopa Superior Court in Arizona] have no weight in law given their lack of

jurisdiction”). (See Dkt. 10 at 2; Dkt. 11 at 2.)

       Additionally and more importantly, the court finds that the arguments presented in

Plaintiff’s Objection and Motion to Amend are the same arguments set forth in Plaintiff’s

original Complaint2 and the same arguments that are thoroughly addressed in Magistrate Judge

Pead’s Report and Recommendation. For example, the Report and Recommendation explains:

       The District Court of Utah is not the proper forum to challenge rulings issued by
       Arizona’s state courts. “The Rooker-Feldman doctrine establishes, as a matter of
       subject-matter jurisdiction, that only the United States Supreme Court has
       appellate authority to review a state-court decision.” Merrill-Lynch Bus. Fin.


       2
         In the initial Complaint, Plaintiff requests “that the ARIZONA APPELLATE COURT [
] address the fact that the MARICOPA SUPERIOR COURT is attempting to assert jurisdiction
beyond it’s [sic] authority, it is in breach of constitutional guidelines, and the original [Arizona
state court] action has NO basis in law.” (Dkt. 3 at 13-14.) And, with regard to Plaintiff’s
requested relief, the Complaint seeks a declaration or order from the United States District Court
in Utah “directing the courts of Arizona to cease and desist their attempt to assert authority
within the jurisdiction, i.e. geographical boundaries of the courts in Utah.” (Id. at 17.)

                                                    2
        Servs. v. Nudell, 363 F.3d 1072, 1074-75 (10th Cir. 2004) (footnote omitted).
        Indeed, the review of state court rulings and judgments is within the Supreme
        Court of the United States’ exclusive jurisdiction. See District of Columbia Court
        of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Bolden v. City of Topeka, 441
        F.3d 1129, 1140 (10th Cir. 2006) (“The Rooker-Feldman doctrine prohibits federal
        suits that amount to appeals of state-court judgments.”); see also 28 U.S.C. §
        1257(a) (providing the Supreme Court has jurisdiction to review “[f]inal
        judgments or decrees rendered by the highest court of a State in which a decision
        could be had”). Here, if this court were to adjudicate Plaintiff’s claims, it would
        effectively act as an appellate court reviewing the Arizona state courts’
        proceedings. For these reasons, the court lacks subject matter jurisdiction over
        this action.

(Dkt. 8 at 2-3.)

        Having reviewed all relevant materials, including Plaintiff’s objection, Plaintiff’s motion

to amend, and the reasoning set forth in the magistrate judge’s Report and Recommendation, the

Court agrees with the analysis and conclusion of the magistrate judge, recommending that

Plaintiff’s Complaint should be dismissed without prejudice. In addition, the court concludes

that Plaintiff’s motion to amend should also be denied. Allowing Plaintiff to file an amended

complaint, based on the same arguments set forth in the initial complaint and in his objections to

the Report and Recommendation, would be futile for the reasons set forth in the Report and

Recommendation. See Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993) (providing

that the court may exercise its discretion to deny a motion to amend upon a showing of undue

delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure

deficiencies by previously allowed amendments, or futility of the amendment); see, e.g.,

Bauchman v. West High School, 132 F.3d 542, 559 (10th Cir. 1997) (upholding denial of motion

to amend where claims with no material differences had already been dismissed).

        Accordingly, the court ORDERS as follows:


                                                 3
1.    The United States Magistrate Judge’s Report and Recommendation is hereby

      adopted, and this action is DISMISSED without prejudice;

2.    Plaintiff’s Motion to Amend (Dkt. 10) is DENIED;

3.    Plaintiff’s Motion for Service of Process by Publication (Dkt. 5), Ex Parte Motion

      for Order (Dkt. 6), and Motion for Service of Process (Dkt. 7) are DENIED as

      MOOT.

DATED this 2nd day of October, 2019.


                                   _________________________________
                                   Dee Benson
                                   United States District Judge




                                       4
